                                                                                                                        FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

                                                                                                                                    2018
                                       UNITED STATES DISTRICT COUR                                               CLERK, U.S. DISTR•CT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                                    SO    RN DISTR1C1 O� CtlLIFORNIA
                                                                                                               BY                       ,.,EPUTV
               UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE-·-                            -·----




                                                                             (For Offenses Committed On or After November 1, 1987)
                                  v.
                  ABELARDO GOMEZ-GIL ( 1)
                                                                               Case Number:          l 8CR2784-MMA

                                                                             ROSELINE FERAL
                                                                             Defendant's Attorney
REGISTRATION NO.                    14260196

D -
THE DEFENDANT:

[;gj   pleaded guilty to count(s)        1 OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                        Nature of Offense                                                                    Number(s)
8 USC 1326                             REMOVED ALIEN FOUND IN THE UNITED STATES                                                    1




       The defendant is sentenced as provided in pages 2 through                       3            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                                    dismissed on the motion of the United States.


       Assessment :$100.00 WAIVED




       JVTA Assessment*:$
 D
        *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.

 00     No fine                  D     Forfeiture pursuant to order filed                                               , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fn
                                                          i es, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                              HON. MICHAEL M. A               LLO
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR2784-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                ABELARDO GOMEZ-GIL (I)                                                  Judgment - Page 2 of 4
CASE NUMBER:               18CR2784-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).

 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

                                                              on

        D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                           to


  at   ��������-
                                           , with a certified copy of this judgment.




                                                                   UNITED STATES MARSHAL




                                                                                                       18CR2784-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:               ABELARDO GOMEZ-GIL ( 1)                                               Judgment - Page 3 of 4
CASE NUMBER:             18CR2784-MMA


                                  SPECIAL CONDITIONS OF SUPERVISION


     1.   If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
          illegally and report to the probation officer within 24 hours of any reentry into the United States;
          supervision waived upon deportation, exclusion, or voluntary departure.




II




                                                                                                   18CR2784-MMA
